Order, Surrogate’s Court, New York County (Eve Preminger, S.), entered on or about September 13, 1993, which granted petitioner administratrix’s application pursuant to SCPA 2110 (3) for return of excessive attorney’s fees paid to appellant by the estate in the sum of $26,500, together with interest, unanimously affirmed, with costs.
Appellant failed to sustain her burden of proving that the $26,500 paid to her by the estate was a fair and reasonable fee (see, Cohen v Ryan, 34 AD2d 789, 790), having proffered no evidence concerning the difficulty of the matter, the skill, time and labor required, her experience, ability and reputation, and the customary fee for similar services (see, Matter of Freeman, 34 NY2d 1, 9). Nor in the present circumstances did the Surrogate err in refusing to conduct a traverse hearing. Concur—Murphy, P. J., Sullivan, Rubin, Kupferman and Ross, JJ.